Citation Nr: 0943708	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for headaches, claimed 
as due to exposure to radiation.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for fatigue, claimed as 
due to exposure to radiation.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disorder 
manifested by confusion, claimed as due to exposure to 
radiation.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for arthritis with 
migratory arthralgias, multiple sites, claimed as due to 
exposure to radiation.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for skin disorder, to 
include as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1959 to July 1962.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2007 
rating decision of the Roanoke, Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, denied the Veteran's petitions to reopen 
claims of service connection for headaches, a skin condition, 
fatigue, a disorder manifested by confusion, and 
osteoarthritis with migratory arthralgias, multiple sites; 
all claimed as due to exposure to radiation.  In July 2009, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.

The matter of entitlement to service connection for a skin 
disorder based on de novo review is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if any action on his part is 
required.



FINDINGS OF FACT

1.  A July 2005 Board decision denied the Veteran's claims of 
service connection for headaches, fatigue, a disorder 
manifested by confusion, osteoarthritis with migratory 
arthralgias, and a skin condition, each as due to exposure to 
ionizing radiation, on the basis that the medical evidence 
did not show that these disorders began during service or are 
due to any disease or injury in service.  

2.  Evidence received since the July 2005 Board decision 
pertaining to claims of service connection for headaches, 
fatigue, a disorder manifested by confusion, and arthritis 
with migratory arthralgias, each claimed as due to exposure 
to ionizing radiation, is either cumulative to, or redundant 
of, the evidence previously of record, is cumulative or 
duplicative, and does not raise a reasonable possibility of 
substantiating the claims.

3.  Evidence identified since the July 2005 Board decision 
shows that the Veteran has a skin disorder and was seen for 
skin complaints in service, relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a skin disorder, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim seeking service connection for headaches may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009). 

2.  New and material evidence has not been received, and the 
claim seeking service connection for fatigue may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  New and material evidence has not been received, and the 
claim seeking service connection for a disorder manifested by 
confusion may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).
4.  New and material evidence has not been received, and the 
claim seeking service connection for arthritis with migratory 
arthralgias, multiple sites, may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

5.  New and material evidence has been received, and the 
claim seeking service connection for a skin disorder may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The appellant was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A December 2006 letter provided 
notice in accordance with Kent, and also explained the 
evidence VA was responsible for providing and the evidence he 
was responsible for providing.  This letter also informed the 
appellant of disability rating and effective date criteria.  
Although this letter referenced final rating decisions 
promulgated prior to the July 2005 Board decision, it 
nevertheless advised the Veteran of VA's duties to notify and 
assist in the development of his claims in accordance with 
Kent.  The appellant has had ample opportunity to 
respond/supplement the record and he has not alleged that 
notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured and he was 
afforded a Travel Board hearing before the undersigned.  The 
record was then held open for 60 days to provide him the 
opportunity to submit additional evidence regarding his 
service onboard ship and his alleged radiation exposure.  To 
date, no additional evidence has been received.  

The duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. § 3.159 
(c)(4)(iii).  The appellant has not identified any evidence 
that remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.




II.  Legal Criteria

A July 2005 Board decision denied (on de novo review) the 
claims of service connection for headaches, skin condition, 
fatigue, a disorder manifested by confusion, and 
osteoarthritis with migratory arthralgias, each as due to 
exposure to ionizing radiation, on the basis that the medical 
evidence did not show that these disorders began during 
service or were due to disease or injury in service.  That 
decision is final.  38 U.S.C.A. § 7104.  Generally, when a 
claim is disallowed, it may not be reopened and allowed, and 
a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in a specified period of time postservice 
(one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain diseases for 
which presumptive service connection may be granted if they 
are manifested in a Veteran who participated in a radiation-
risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed Veteran" is one who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" includes the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 1, 1945, and ending on July 1, 
1946.  38 U.S.C.A. § 1112(c)(3)(B)(ii); 38 C.F.R. 
§ 3.309(d)(3).  The Board notes that 38 C.F.R. § 3.311 does 
not provide presumptive service connection for a radiogenic 
disease but provides special procedures to help a Veteran 
prove his or her claim on a direct basis.  Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997).  A "radiogenic disease" is 
defined as one that may be induced by ionizing radiation, and 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

III.  Factual Background

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Evidence at Time of July 2005 Board Decision

Evidence of record at the time of the Board's July 2005 
decision included the Veteran's STRs, which are silent for 
complaints or diagnosis indicative of a disorder manifested 
by headaches, fatigue, a disorder manifested by confusion, or 
arthritis.  Although the Board's July 2005 decision noted 
that the Veteran's STRs are completely negative for 
complaints or diagnosis indicative of a skin disorder, close 
review of those records found that he was treated for a rash, 
described as psoriatic like lesions, on the back of both 
elbows in June 1962.  A History of Assignments reflects that 
the Veteran served aboard the USS Randolph and USS Kitty 
Hawk.  

A note attached to private treatment records received in May 
1999 states that the Veteran was possibly seen by Dr. Evans 
one or two times in the 1970s and, prior to that, he was 
followed by Dr. B. Forward who is now deceased.  This note 
further states that these records are not available and could 
not be provided due to the passage of time.  The private 
treatment records included with this note, dated from 
February 1992 to May 2004, reflect that, in February 1992, 
the Veteran fell backwards at work, landed on a steel floor, 
and he had a lot of neck and back pain.  X-rays of the 
lumbosacral and cervical spine revealed mild arthritis.  A 
July 1993 treatment report notes that the Veteran denied any 
"new" headaches.  Treatment reports in June 1993 and July 
1993 note that the Veteran reported pain and numbness in both 
arms below the elbows and in both legs below the knees over 
the previous 5 weeks.  He complained that his hands and knees 
seemed very stiff and painful at times.  The assessment 
included peripheral neuralgias, unknown etiology which seemed 
to be resolving, as well as arthralgias and myalgias.  A 
November 1993 treatment report notes that he had had no 
headaches, continued to experience joint pain, and complained 
of decreased concentration and decreased memory.  In December 
1993, the Veteran reported being forgetful, decreased ability 
to concentrate, having slow reaction time and often missing 
turns.  An April 1994 treatment report includes a notation 
that the rash on the Veteran's legs had improved though he 
had noticed some post-inflammatory macules since the rash was 
clearing.  An August 1994 treatment report notes the 
Veteran's complaints of feeling tired and having less 
strength.  A December 1994 treatment report includes an 
assessment of fatigue.  An October 1998 treatment report 
shows an assessment of generalized chronic neuropathy with 
cognitive deficits and a November 1998 treatment report 
includes an assessment of acne rosacea.  

An October 1999 statement from G. W. Harper, M.D., notes that 
the Veteran has a generalized neuropathic pain also 
associated with arthralgias and myalgias as well as 
generalized weakness and some problems with papular 
dermatitis.  Dr. Harper further notes that the etiology for 
these problems is unclear and that "some of [the Veteran's] 
symptoms could be consistent with radiation toxicity."  A 
July 2000 statement from Dr. Harper notes that, in addition 
to the pain, the Veteran has been experiencing difficulty 
with cognitive function, manifested with decreased 
concentration and decreased memory, as well as perception 
problems, manifested by judging distance, and near syncope.  
Dr. Harper queries whether radiation toxicity could explain 
any of the Veteran's present problems.  In an August 2001 
statement, Dr. Harper adds that the Veteran's pains have made 
him chronically fatigued.  A February 2002 statement from Dr. 
Harper reiterates his opinion that "[i]n reviewing [the 
Veteran's] diffuse neuropathy as well as chronic popular 
dermatitis, it appears more likely than not that radiation 
exposure could be the etiology of his problem."  Dr. Harper 
repeated his conclusion in another, February 2005, statement.  

A March 2000 statement from G. E. Deputy, M.D., includes a 
clinical impression of generalized peripheral neuropathy.  
Dr. Deputy further notes that the "cause for [the Veteran's] 
neuropathy is unestablished and it is certainly possible that 
should the patient have received a significant radiation 
exposure that this could have produced some damage to his 
peripheral nervous system."  

An August 2000 report of VA joints examination reflects 
diagnoses of psoriatic rash on upper and lower extremities 
and generalized neuropathic pain with arthralgias, myalgias, 
fatigue and generalized weakness.  It is noted that the 
Veteran's claims file was reviewed by a nurse practitioner 
and a physician, both of whom concluded that "[t]here is no 
evidence of exposure to radiation on any visit to any medical 
center while in the service in the entire C-file (claims 
file)."  In addition, the physician provided the opinion 
that "the etiology of [the Veteran's] peripheral neuropathy 
is unclear, although he (the patient) has seen several 
neurologists as well as rheumatologists."

A January 2002 statement from M. H. Dean, D.O., a VA 
physician, includes diagnoses of degenerative joint disease, 
neuropathy, dermatitis, cephalgia, and chronic fatigue.  This 
statement includes the opinion that, "[a]s of date I am 
still unsure of the initial ideology of these problems and 
have not been able to find a specific cause which leads me to 
believe that it is more likely than not that they may be 
associated with exposure to radiation he may have received in 
the past."  

A January 2002 statement from J. L. Wright, M.D., notes that 
the Veteran's complaints of multiple medical problems 
includes recurring headaches.  This statement also includes 
the opinion that, "[t]he lack of specific diagnosis in the 
multiple organ systems leaves me with the professional 
medical opinion that it is more likely than not that they may 
be associated with exposure to radiation in the past."  

The Veteran testified at a March 2005 personal hearing that 
his exposure to ionizing radiation occurred while onboard an 
aircraft carrier, when he and fellow seamen were stuck in an 
elevator for four hours with a bomb or weapon "that could 
have been either nuclear or hydrogen in orientation."  He 
reported that his headaches and skin condition probably 
started about the same time, probably about two weeks after 
he was exposed to radiation.  The Veteran testified that his 
neck began hurting while his ship was at sea and tossed about 
by storms.  He also recalled his neck hurting due to the 
strain caused by carrying heavy hoses during service.  He 
stated that he noticed that he gradually became weaker and 
unable to lift as heavy a load later during service.  The 
Veteran testified that one of the reasons he did not stay in 
the Navy is because he had problems understanding what he 
read, was unable to concentrate, and constantly felt tired.  
He recalled that his peripheral neuropathy, as well as his 
joint pain, really started bothering him after he fell and 
hit his head after service, although he had had them 
previously.

A July 2005 Board decision denied service connection for 
headaches, a skin disorder, fatigue, a disorder manifested by 
confusion, and osteoarthritis with migratory arthralgias, on 
the basis that these disorders are not due to disease or 
injury in service, to include exposure to ionizing radiation.  
The Board specifically found that there is no evidence, in 
either official records or corroborative lay statements, 
documenting 1) that the incident in question actually 
occurred, or 2) that the bomb was a nuclear weapon, or 3) 
even if it was a nuclear weapon, that the Veteran was exposed 
to ionizing radiation, or 4) that he was otherwise exposed to 
ionizing radiation during service.

Evidence Received Since the July 2005 Board Decision

Evidence received since the July 2005 Board decision includes 
private treatment records which reflect continued complaints 
of, and treatment for, headaches, a skin disorder, fatigue, 
problems with concentration, and arthritis.  

Statements from Dr. Harper, dated in June 2005 and February 
2006, reiterate his opinions which were considered by the 
Board in the July 2005 decision.  

In addition, the Veteran's July 2009 Travel Board hearing 
testimony essentially repeats the testimony he provided at 
his March 2005 Travel Board hearing.  Specifically, he 
recalled that his headaches, skin condition, fatigue, 
confusion, and arthritis symptoms all started around the same 
time, shortly (around three months) after he handled two 
older nuclear weapons.  He recalled that he handled such 
weapons on a single occasion and, on this occasion, he was 
stuck on an elevator for four hours.  In connection with this 
hearing, the record was held open for 60 days to provide the 
Veteran an opportunity to submit additional evidence with 
respect to his service onboard ship.  To date, no additional 
evidence has been received.  

III.  Analysis

Initially, the Board notes that headaches, fatigue, a 
disorder manifested by confusion, osteoarthritis with 
migratory arthralgias, and a skin disorder are not included 
in the list of diseases that may be presumptively service-
connected if found in radiation-exposed Veterans under 
38 C.F.R. § 3.309(d)(2), and from the list of radiogenic 
diseases acknowledged under 38 C.F.R. § 3.311(b)(2).  Under 
these circumstances, service connection for headaches, skin 
condition, fatigue, a disorder manifested by confusion, and 
osteoarthritis with migratory arthralgias may be established 
only by showing that these diseases were manifested in the 
Veteran's first postservice year (on a presumptive basis for 
arthritis under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309), or are otherwise related to his service on a 
direct basis, to include as due to radiation exposure 
therein.  See Combee, 34 F.3d at 1042.

A July 2005 Board decision denied on de novo review the 
claims of service connection for headaches, fatigue, a 
disorder manifested by confusion, osteoarthritis with 
migratory arthralgias, and a skin condition, each as due to 
exposure to ionizing radiation, on the basis that the medical 
evidence did not show that these disorders began during 
service or are due to any disease or injury in service.  
Consequently, for evidence received since that decision to be 
considered new and material, it must relate to that 
unestablished fact, i.e., it must tend to show that the 
Veteran's claimed disorders were manifested in service (or 
for arthritis in his first postservice year) or are somehow 
otherwise related to service, to include as due to exposure 
to radiation therein.

Headaches, Fatigue, a Disorder Manifested by Confusion, and 
Osteoarthritis

Evidence received since July 2005 is only new to the extent 
that it was not previously of record.  Otherwise, it is 
cumulative or duplicative and does not relate to the matter 
at hand; it does not tend to show that the Veteran's 
headaches, fatigue, a disorder manifested by confusion, or 
arthritis with migratory arthralgias are/or may be related to 
his service, and it provides no new information regarding the 
Veteran's alleged exposure to ionizing radiation.  
Furthermore, the Veteran's written communications and hearing 
testimony merely reiterates his prior allegations/arguments, 
and likewise are not new.  

Regarding these four claims, no new evidence has been 
received pertaining to the facts necessary to substantiate 
the claims (either showing exposure to radiation or relating 
any of the disabilities to service).  The treatment reports 
added to the record show ongoing treatment, do not pertain to 
etiology of the claimed disabilities, and are cumulative 
evidence.  Dr. H.'s statements reiterate those he previously 
made, and likewise are cumulative.  Accordingly, the 
additional evidence received since the final July 2005 Board 
decision does not raise a reasonable possibility of 
substantiating these claims, and is not new and material.  
Hence, the claims of service connection for headaches, 
fatigue, a disorder manifested by confusion, and arthritis 
with migratory arthralgias may not be reopened.

Skin Disorder

The STR which shows treatment for a rash, characterized as 
psoriatic like lesions, on the back of both elbows is new 
evidence; although it was previously of record, it was not 
considered in the July 2005 Board decision (which noted that 
the Veteran's STRs are completely negative for complaints or 
diagnosis indicative of a skin disorder).  It is material 
because it relates to an unestablished fact necessary to 
substantiate the claim of service connection for a skin 
disorder, as it constitutes competent evidence of a skin 
disorder of service onset.  Given that there is lay evidence 
of postservice continuity of skin symptomatology and 
competent evidence of a current skin disability, such 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, the evidence is new and material and 
the claim of service connection for a skin disorder may be 
reopened.


ORDER

The appeals to reopen claims of service connection for 
headaches, fatigue, a disorder manifested by confusion, and 
osteoarthritis with migratory arthralgias, multiple sites 
(all claimed as due to exposure to radiation in service) are 
denied.

The appeal to reopen a claim of service connection for a skin 
disorder is granted.


REMAND

The decision above reopened the claim of service connection 
for a skin disorder.  Accordingly, the analysis proceeds to 
de novo review of the claim.  Since there is evidence of a 
current skin disorder and the Veteran's STRs note a rash, 
described as psoriatic like lesions, on the back of both 
elbows, the low threshold standard as to when a VA nexus 
examination is necessary espoused by the Court in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) is met.  Therefore, a 
dermatologic examination to secure a medical nexus opinion is 
needed.

In addition, the record shows that the Veteran is in receipt 
of ongoing VA and private treatment for his skin complaints.  
VA is therefore on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether they are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, all pertinent VA and private treatment reports not yet 
associated with the claims file must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify the VA and private providers of 
all treatment and/or evaluation he has 
received for his skin disorder and any 
releases needed to secure records of any 
private evaluation and/or treatment.  The 
RO should obtain complete clinical records 
(those not yet secured) of all evaluations 
and treatment from the sources the Veteran 
identifies.  If any provider does not 
respond, the Veteran and his 
representative should be so advised, and 
reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured. 

2.  Thereafter, the RO should arrange for 
the Veteran to be afforded an examination 
by a dermatologist to determine the nature 
and likely etiology of his current skin 
disorder(s).  The examining physician must 
review the Veteran's claims file in 
conjunction with the examination, to 
specifically include the June 1962 report 
of a rash on the elbows as well as reports 
of postservice treatment for skin 
complaints.  Based on review of the claims 
file and examination of the Veteran, the 
examiner should opine whether it is at 
least as likely as not (a 50 percent or 
better probability) that the Veteran's 
current skin disorder is related to his 
service, and specifically the skin 
complaints noted therein.

3.  The RO should then re-adjudicate de 
novo the claim of service connection for a 
skin disorder.  If it remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


